Per Curiam.
Plaintiffs filed a class action in lieu of prerogative writs to restrain defendant from prosecuting suits in the Burlington County District Court against them and others, all of whom.are or were recipients of welfare aid under the Aid to Families with Dependent Children program, to recover payments received by them allegedly in excess of amounts authorized by law.
*154Each side moved for summary judgment. The court below held that defendant welfare board had no authority to seek the recovery of welfare overpayments by a civil action, and that the only procedure authorized by statute or regulation for the recovery of overpayments resulting from fraud or wrongdoing was by criminal sanctions or the reduction or denial of future payments. Judgment was entered directing defendant to dismiss the pending actions and enjoining it from instituting any further civil actions for the recovery of alleged overpayments, except as specifically authorized by statute.
The judgment is affirmed essentially for the reasons expressed in the opinion of Judge Wood in the court below. 123 N. J. Super. 572 (Law Div. 1973).